Citation Nr: 1525603	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-10 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea (claimed as a sleep disorder and fatigue including as due to a chronic qualifying disability).

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had seven months of inactive service, had active duty from January 1984 to December 1987, from January to May 1991, and from May 2005 to February 2007, and served in the Reserve until 2015.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted service connection for bilateral hearing loss, that was assigned an initial noncompensable disability evaluation, effective May 5, 2010, and denied service connection for sleep apnea (claimed as a sleep disorder and fatigue as due to a chronic qualifying disability).

The Veteran's April 2013 substantive appeal did not discuss his service-connected bilateral hearing loss.  However, a substantive appeal is not required to confer jurisdiction on the Board and the Board may waive the filing of a substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

In April 2015, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  At the hearing, the undersigned waived filing of a substantive appeal as to the hearing loss issue.

In August 2009, the Veteran filed a claim for an increased rating for his cervical spine disability.  A December 2009 rating decision reduced the disability rating for his service-connected cervical strain from 20 percent to 10 percent, effective March 1, 2010.  He filed a timely notice of disagreement with this decision.  A September 2010 rating decision reversed the reduction and reinstated the 20 percent rating from March 1, 2010.  The matter of the Veteran's August 2009 claim for a rating higher than 20 percent for cervical spine disability is referred to the Agency of Original Jurisdiction (AOJ) for appropriate development and adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's periods of active duty for training and inactive duty training have not been verified.  There are no service treatment records in the file for his Reserve service prior to 2014.  There is no indication that the records are unavailable.

The most recent VA examination for bilateral hearing loss was conducted in August 2010.  During his April 2015 Board hearing, the Veteran testified that he believed his hearing loss had worsened since an April 2013 examination.  See Board hearing transcript at page 8.  Given the evidence of a change in the condition, he is entitled to a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board is unable to locate an April 2013 audiogram among the Veteran's VA medical records.  A January 2015 service audiogram was recently added to the record.  He testified that he had a hearing test at West Tennessee Hearing and Balance.  See Board hearing transcript at page 11-12.  Efforts should be made to obtain these relevant private treatment records. 

The Veteran asserts that he has a sleep disorder that had its onset during active service.  His representative noted during the hearing that the Veteran believed his symptoms were related to his Gulf War exposure.  See Board hearing transcript at page 5.  The Veteran testified that his symptoms began in 1991 and worsened such that his wife noticed them in 1995.  See Board hearing transcript at page 7.  He experienced coughing and choking at night that awakened him.  Id. at 2.  As a Marine, he did not complain and pressed on, despite his symptoms.  Id. at 6.  

While on active duty in 2005, and working as a respiratory therapist, the Veteran volunteered to participate in a sleep study.  Id. at 3.  As a result of that testing, he was advised to undergo further evaluation, was placed on a waiting list, and not tested until 2010.  Id.

Results of an August 2010 VA sleep study included obstructive sleep apnea and hypersomnia with obstructive sleep apnea.

In October 2014, the Veteran underwent a Gulf War General Medical Examination that included evaluation for sleep apnea.  The VA examiner opined that sleep apnea was less likely than not related to a specific exposure event during the Veteran's Southwest Asia service.  According to the examiner, sleep apnea was a diagnosis with a clear and specific etiology and diagnosis.  Sleep apnea was a common disorder in the general population and can be related to both structural and neurological factors.  The weight of the current evidence does not provide evidence of a causal link between environmental hazards/toxin exposure and sleep apnea.  

The examiner noted that the Veteran subjectively reported that his sleep issues began in service, however, service treatment records were silent for any report "sleep problems" while in service or at the time of discharge.

It appears that a basis for the examiner's negative etiological opinion was the absence of evidence of treatment for sleep problems in the Veteran's service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  As such, a new opinion from a physician is required.

Relevant medical evidence in the form of VA medical records and examination reports, dated to August 2014, and some service treatment records, dated to May 2015, were added to the record after issuance of the March 2013 statement of the case.  The Veteran did not waive initial AOJ review of this relevant evidence.  38 C.F.R. § 20.1304(c) (2014).

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Nashville, dated since August 2014, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Verify all specific periods of the Veteran's active and inactive periods of duty (ACDUTRA and INACDUTRA) (not retirement points) between 1983 and 2015 and obtain all service treatment records associated with his Reserve service.  Efforts to obtain verification and obtain the records must continue until it is received, unless it is reasonably certain that records verifying such service do not exist, or that further efforts to obtain such records would be futile.

2.  Request that the Veteran complete authorization for VA to obtain all records regarding his audiology evaluations at West Tennessee Hearing and Balance.

If he fails to provide necessary authorizations, inform him that he can submit the evidence himself.

3.  Obtain the report of an April 2013 audiogram, and all medical records regarding the Veteran's treatment at the VAMC in Nashville, dated since August 2014, and from any additional VA and non-VA medical provider identified by him.

If any requested records cannot be obtained, inform the Veteran what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claims.

4.  Then, refer the Veteran's file and a copy of this Remand to a VA physician for an addendum opinion (an opinion prepared in consultation with a physician is not acceptable) regarding the etiology of the Veteran's claimed sleep apnea (claimed as a sleep disorder and fatigue).  (If the physician-examiner determines that a clinical examination is required, one must be provided.)  The examiner should review the Veteran's electronic records and address the following. 

The examiner should document the current manifestations of any sleep disorder.

The examiner should provide an opinion, with consideration of the Veteran's statements regarding sleep difficulty, as to whether the it is at least as likely as not (50 percent probability or more) that a current sleep disorder (identified at any time since 2009) was caused or aggravated by a disease or injury in military service.

The examiner should opine whether any current sleep disorder is an undiagnosed illness.

The examiner should opine whether any current sleep disorder is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  (Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained).  

The absence of evidence of treatment for sleep symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered or if the inability is due to the limits of the examiner's knowledge or of medical knowledge in general.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

5.  Schedule the Veteran for a VA audiology examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. 

a. The examiner should comment upon the effect of hearing loss on the Veteran's occupational functioning and daily activities.

b.  Reasons should be provided for all opinions  

6.  If the claims remain denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

